Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 9-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1, when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach  or fairly suggest, particularly, “reviewing meta-information for the data set, the meta-information comprising a categorization for the plurality of fields, the categorization comprising, for each of the plurality of fields: a first parameter specifying field data type, and for fields comprising personal information, a second parameter specifying personal data consent information; converting the data set into a columnar data storage format using the meta- information, wherein converting the data set further comprises storing each of the at least two data fields comprising personal information in separate columns, each column marked as comprising personal information; and applying at least one personal information privacy control to the marked columns, wherein applying the at least one personal privacy control comprises reviewing a data subject consent table comprising, for each of the marked columns: a data subject ID for a data subject; at least one data type specifying the data subject's personal information stored in the marked column for which the data subject has given a valid consent; and for the at least one data type for which the data subject has given a valid consent, at least one usage purpose for which the data subject has given consent; wherein the 
The independent claim 12, when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach  or fairly suggest, particularly, “review meta-information for the data set, the meta-information comprising a categorization for the plurality of fields, the categorization comprising, for each of the plurality of fields: a first parameter specifying a data type, and for fields comprising personal information, a second parameter specifying personal information consent information, the second parameter comprising: a personal information identifier, and at least one personal information consent type specifying a usage purpose for which a data subject may provide consent, wherein a first of the at least two data fields has a usage purpose that is different from a second of the at least two data fields; convert the first data set into a columnar data storage format using the meta- information, wherein converting the first data set further comprises storing the plurality of entries for each of the at least two data fields comprising personal information in separate columns, each column marked with the personal information identifier; and apply at least one personal information privacy control to at least one column marked with the personal information identifier for which consent for a specific usage purpose has been given, while not applying the personal information privacy control to a second column for which consent for the specific usage purpose has not 
The independent claim 18, when considered as a whole, is allowable over the prior art of record.  Specifically, the prior art of record, alone or in combination, fails to clearly teach  or fairly suggest, particularly, “reviewing the data set to determine, for the at least one data subject, if a valid consent has been provided for the personal information stored in the marked columns; determining whether the valid consent has been provided for the at least one data subject, wherein determining whether the valid consent has been provided for the at least one data subject further comprises: determining a blocking period for the personal information stored in the marked column for which the data subject has given consent, determining if the blocking period has expired; and if the blocking period has expired, determining that the valid consent has not been provided, and for at least one column for which the valid consent has been provided: include the personal information in a query result, and return the query result including the personal information stored in the at least one marked column for which the valid consent has been provided; and for at least one column for which the valid consent has not been provided: do not include the personal information in a query result, and return the query result excluding the personal information stored in the at least one marked column for which the valid consent has been provided.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 12 and 18, thus are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435